Citation Nr: 0614793	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for a heart disability, 
diagnosed as obstructive cardiomyopathy.

3.  Entitlement to service connection for a breathing 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision that 
denied service connection for a heart murmur, obstructive 
cardiomyopathy, a breathing disorder, and bilateral hearing 
loss.

In June 2004, the veteran testified during a video conference 
hearing before the undersigned at the RO.

In October 2004, the Board remanded the matters for 
additional development.


FINDINGS OF FACT

1.  The veteran's heart murmur was identified on the 
examination when the veteran was accepted for active service, 
and it underwent no increase in disability during service.

2.  The competent evidence is against a link between current 
obstructive cardiomyopathy and service.

3.  There is no competent evidence that the veteran currently 
has a breathing disorder related to service.

4.  There is no competent evidence that the veteran currently 
has a bilateral hearing loss disability related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart murmur 
are not met.  38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005).

2.  The criteria for service connection for obstructive 
cardiomyopathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  The criteria for service connection for a breathing 
disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for service connection for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002, December 2002, and November 2004 
letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's October 2002, December 2002, and November 2004 letters 
notified the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.
 
The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for each claim, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal for a heart murmur, 
cardiomyopathy, and a breathing disorder-reports of which 
are of record.

The veteran has not been afforded an examination for his 
claimed bilateral hearing loss disability.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As will be discussed below, there is no 
competent evidence that a current bilateral hearing loss 
disability may be related to service.

The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A.  Heart Murmur, Other Heart Disability, and Breathing 
Disorder

On examination for induction in November 1964, the veteran's 
heart was reportedly abnormal.  The examiner noted a grade T 
systolic murmur at the left sternal border.  

On examination for separation in August 1966, the veteran's 
heart, lungs and chest, and vascular system were noted to be 
normal.  No defects were recorded.

The evidence is clear that a heart murmur was noted at entry 
into service, and the presumption of soundness at service 
entrance is not applicable.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2005).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

In this case, there is no evidence of aggravation in service 
or within the first post-service year.  Examination reports 
reflect no progression of the heart murmur, or of any 
obstructive cardiomyopathy or a breathing disorder in 
service.  Indeed, there are no reports that either of these 
latter conditions was even identified in service or within 
the first post-service year.

Other than for the pre-existing heart murmur, post-service 
examiners have found that there were no in-service 
manifestations of either obstructive cardiomyopathy or a 
breathing disorder.  

The April 2005 examiner found that the veteran's 
cardiovascular condition has been progressive in nature, and 
that the systolic murmur noted at entry was considered benign 
for he was cleared for full activity in service.  Based on 
this evidence, the April 2005 examiner opined that an element 
of the veteran's current cardiomyopathy had its onset during 
a period of active service.
  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (2003).

The post-service medical records first reflect a grade 2/6 
systolic murmur at the left sternal border in the apex in the 
mid-1980's.  An echocardiogram in 1989 revealed mild 
obstruction with mildly dilated left atrium.  The veteran 
began having increasing shortness of breath, wheezing, and 
chest pain in 2002; an echocardiogram then showed hypertrophy 
cardiomyopathy.

Lastly, in May 2005, Anthony McFarlane, M.D., a specialist in 
cardiovascular disease, reviewed the veteran's medical 
records and noted that there was no indication from the 
veteran's records of any problems in service with shortness 
of breath, dizziness, lightheadedness, or fainting spell.  
Dr. McFarlane opined that military service did not cause the 
veteran's cardiomyopathy.

Dr. McFarlane also noted that there was no indication that 
the veteran's cardiomyopathy became worse during his military 
service, and that there was almost a 20-year gap between the 
veteran's induction in service and his being diagnosed with 
asymptomatic hypertrophic cardiomyopathy in 1985.  
Dr. McFarlane added that hypertrophic cardiomyopathy was not 
usually worsened by physical activity or any activity that 
the veteran could have engaged in during military service.  

The Board finds that the competent evidence weighs against 
linking the veteran's current obstructive cardiomyopathy, 
breathing disorder, and a heart murmur to service.  
Aggravation has not been demonstrated.

B.  Bilateral Hearing Loss 

The veteran's service medical records do not report 
manifestations, complaints, or findings of hearing loss.  The 
veteran has not described or reported any incidents of 
hearing loss or of excessive noise in service.
 
On audiometric testing at induction for service in November 
1964, pure tone thresholds, in decibels, ASA units converted 
to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
0
LEFT
20
15
15
-
10

On audiometric testing at separation from service in August 
1966, pure tone thresholds, in decibels, ASA units converted 
to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
20
20
20
20
10

There is no evidence within the first post-service year of 
any hearing loss to warrant service connection on a 
presumptive basis.

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.

The post-service medical records first show that the veteran 
was first fitted for hearing aids in 2002, and was diagnosed 
with a mild to severe sensorineural hearing loss in both 
ears.  This was more than three decades after his separation 
from service.  The evidence does not reflect whether the 
veteran actually had a bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385, even in 2002. 

There is no competent evidence linking any current bilateral 
hearing loss with service.  

As a lay person, the veteran is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of any current hearing loss.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Where the evidence of record does not establish that the 
veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  See Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).

Because there is no competent evidence linking a currently 
shown disability to service, and there was no contemporaneous 
evidence of hearing loss for many years after service, the 
weight of the evidence is against the claim.  As the weight 
of the evidence is against the claim, the doctrine of 
reasonable doubt is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for a heart murmur is denied.

Service connection for obstructive cardiomyopathy is denied.

Service connection for a breathing disorder is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


